Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 1 of 6




                     Exhibit KKK
Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 2 of 6




                                                            SVUS002425
Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 3 of 6




                                                             SVUS002426
Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 4 of 6




                                                             SVUS002427
Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 5 of 6




                                                             SVUS002428
Case 1:18-cv-02185-LJL Document 273-39 Filed 04/06/20 Page 6 of 6




                                                             SVUS002429
